Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 27, 2021

                                        No. 04-20-00224-CV

                ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellant

                                                  v.

                       Laura WALKER, Brian Briseno and Troy Pace, Jr.,
                                       Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI06959
                        Honorable Cathleen M. Stryker, Judge Presiding

                                           ORDER
       On September 15, 2021, we reinstated this appeal on our docket and ordered that
appellant’s brief was due no later than October 15, 2021. To date, appellant has not filed a brief.
Appellant is therefore ORDERED to file, within fifteen days of the date of this order, its brief
and a written response reasonably explaining: (1) its failure to timely file a brief, and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to timely file a brief and the written response, we will dismiss this appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if an appellant fails to comply with a court order).



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court